Case 1:21-cr-00149-RCL Document 32 Filed 08/26/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Plaintiff,
V. Criminal No.: 1:21-cr-149-RCL
JAMES HERMAN UPTMORE,

Defendant

 

ORDER MODIFYING CONDITION OF RELEASE
Upon oral motion by the defendant and without opposition by the prosecution, and for good
cause shown, the bond conditions for the defendant are hereby modified so that Mr. Uptmore may
travel into the Southern District of Texas without the prior approval of pretrial services. All other

terms and conditions remain the same. IT IS SO ORDERED.

“Googe © Lovet
ROYCE C. LAMBERTH
SENIOR JUDGE

UNITED STATES DISTRICT COURT

DATE: August _~ 6 r021
